Per Curiam. Appellant Campbell Soup Company petitions for a writ of certiorari to the court reporter of the White County Circuit Court, Allen Hill, directing that the transcript of the proceedings in Kathy Jo Gates v. Campbell Soup Company, et al., No. CIV 92-366, be completed and provided to the White County Circuit Clerk within thirty days. Campbell Soup obtained a court order extending the time to file the record in this cause until April 4, 1994, which date was the maximum length of time to lodge the record with the Supreme Court. Prior to April 4, 1994, Campbell Soup filed its petition for the writ of certiorari in this court to the court reporter, Allen Hill. The court grants Campbell Soup’s petition for writ of certiorari and directs Allen Hill to complete and provide the transcript forthwith to the White County Circuit Clerk. The court forwards a copy of this per curiam to the Board of Certified Reporter Examiners for any action it may deem necessary under its rules.